Case 4:17-cr-00313-JLH Document 465 Filed 03/13/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
UNITED STATES OF AMERICA Judge: J. LEON HOLMES
Counsel: AUSA Mike Gordon Reporter: Kathleen Maloney
CRD: Cory Wilkins
v. CASE NO. 4:17CR00313-11 JLH Date: March 13, 2019

JUSTIN MICHAEL TARINELLI
Counsel: Marjorie Rogers

MINUTES - FELONY WAIVER & PLEA TO SS INFORMATION

BEGIN: £}@ A.M. or P.M.
VL Court convenes for hearing;
Vv Defendant present with counsel; defendant sworn;
Vv Court inquires of defendant regarding understanding of proceedings;
VY Court inquires of counsel regarding defendant’s competency to proceed;
Yv Court inquires of defendant regarding understanding of right to be indicted by a Grand Jury;
K Defendant waives right to indictment, which the Court finds is voluntary;
Zw Defendant signs Waiver of Indictment in open court;
vx Waiver of Indictment filed; ex SS Information filed; _LAUSA reads SS Information in open court;
YO Court inquires of defendant regarding understanding of consequences of entering guilty plea;
Yv Plea Agreement filed in open court;
nA Government states proof for trial;
vO Defendant pleads guilty to Count(s) | & __ of SS Information; plea accepted by the Court;
1 indictment dismissed on motion of government as to this defendant;
vx Sentencing date to be set upon completion of presentence report;
______ Defendant released on O/R bond;

Defendant to remain on current conditions of bond pending sentencing;

i Defendant remanded to custody of U.S. Marshal pending sentencing.

Other:

END: 19: AM. or P.M.

 
